The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and adjudged by the Court that the judgment of the court below be and the same is hereby affirmed provided plaintiff shall, within thirty days of the going down of the mandate of this Court, file a remittitur in due form remitting the amount of said judgment in excess of $150.00 and costs, as of the date thereof; otherwise the judgment will stand reversed for a new trial. *Page 303 
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.